Citation Nr: 1213350	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral disc disease.

2.  Entitlement to an evaluation in excess of 30 percent for sinusitis with sinus headaches.

3.  Entitlement to an evaluation in excess of 10 percent for left epicondylitis.

4.  Entitlement to an evaluation in excess of 10 percent for a coronary artery bypass graft (CABG) surgical scar of the presternum and upper abdomen.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-At-Law



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1974 to May 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  Initially, an evaluation in excess of 10 percent was denied for the sinus condition; in February 2010, the RO granted a higher 30 percent evaluation.  The Veteran has elected to continue his appeal on that issue.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where evidence of unemployability is of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU has already been considered, and granted, for the entirety of the appellate period, and so no additional issue is inferred.  Further, although the Veteran initiated an appeal with regard to the effective date of his total disability evaluation, the grant of TDIU from the date he proffered represents a full grant of the benefit sought on appeal, particularly in light of his argument that a total rating from an earlier date was required based on TDIU.


FINDINGS OF FACT

1.  Lumbosacral disc disease is manifested by flexion to greater than 30 degrees, with no ankylosis or incapacitating episodes.

2.  The Veteran has never undergone any sinus surgery.

3.  The range of motion of the left elbow is slightly limited, to at most 100 degrees, with pain on repeated movement, and the joint is stable.

4.  The abdominal and presternum CABG scar is superficial and occasionally painful, and covers an area of approximately 40 cm², with no limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for lumbosacral disc disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2011).

2.  The criteria for an evaluation in excess of 30 percent for sinusitis with sinus headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6510 (2011).

3.  The criteria for an evaluation in excess of 10 percent for left epicondylitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2011).

4.  The criteria for an evaluation in excess of 10 percent for a CABG surgical scar of the presternum and upper abdomen are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 2008 and April 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations have been afforded the Veteran; he has not argued, and the record does not reflect, that the examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Examiners made all required findings to permit application of the rating criteria, and have described the Veteran's overall disability picture.  The Veteran has not alleged worsening of his conditions since the most recent June 2010 examinations, nor do recent records show such.  No updated examination is required.

The Veteran has not requested a hearing, though the opportunity for a hearing was offered.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 




	Lumbosacral Spine

When evaluating disabilities of the joints, the Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbosacral spine segment is considered a group of minor joints each considered a major joint.  38 C.F.R. § 4.45(f). 

The Veteran's service connected lumbosacral strain with degenerative disc disease and spondylosis is evaluated under Code 5241, for spinal fusion.  He is also diagnosed with disc disease, which may be evaluated under Code 5243.  Either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

While the Veteran has reported one episode of incapacitation (for 90 days beginning in November 2007), the contemporaneous medical records contradict him.  He was not placed on bed rest by private or VA doctors.  No bed rest was prescribed.  He was instead placed on light duty for two weeks and released from that profile without restriction in mid-December 2007.  In the absence of any credible evidence of incapacitation, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application.

Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The currently assigned 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.

Private medical records from the Naval Medical Center San Diego (NMCSD) reveal no complaints of ongoing, chronic back pain.  In December 2007, he reported an acute strain of the low back.  Examination showed some tenderness to palpation, but no muscle spasm and a full, painless range of motion.  He was placed on light duty for two weeks, and released with no restrictions at the end of that period.  In March 2008, the Veteran reported that he was not exercising due to "back problems" and would wait until "released" to resume exercise.  Treatment records around that time refer to cervical, not lumbar, complaints.  In October 2009, a physical examination showed "no abnormalities" of the thoracolumbar spine, and the Veteran made no subjective complaints of back problems.  In June 2010, he complained of overall body pain, and denied any specific back pain.  

VA treatment records show complaints of chronic low back pain in 2007, beginning in February.  The Veteran was referred for, and engaged in physical therapy.  Records confirm the November 2007 low back strain; the Veteran sought VA treatment as well.  Physical examination and complaints were consistent; he indicated his current back pain was new onset.  Subsequent records do not reflect consistent subjective complaints, though the back condition continues to be carried as a listed diagnosis.

A VA contract examination was performed in March 2008.  The veteran complained of increased low back pain, with radiation, accompanying activity.  He reported that following a November 2007 injury, he was incapacitated for 90 days.  He stated he at times required total bed rest.  Physical therapy was not helpful, but he continued to engage in such twice a week.  On physical examination, flexion of the lumbar spine was to 40 degrees, limited by pain, fatigue, and lack of endurance.  There was no additional functional impairment with repetitive motion.  The spine was tender to palpation and muscle spasm was present.  Movements such as frequent bending, stooping, crouching, and heavy lifting and carrying were restricted.

At a November 2009 VA contract examination the Veteran reported a 20 year history of low back problems.  He complained of stiffness, decreased motion, paresthesia, and numbness.  He stated he did not experience fatigue or spasm.  On physical examination, there was no radiation or muscle spasm.  The spine was tender, and there was guarding of movement.  Weakness was noted, and there was no ankylosis.  Flexion of the lumbar spine was to 45 degrees, with limitation by pain.  Repetitive motion caused no additional functional impairment, though pain, fatigue, and weakness did increase.

A VA spine examination was conducted in June 2010.  The Veteran reported a fairly constant sharp to dull pain in the mid lower back.  Bending and twisting increased his pain.  He had no history of surgery or injection, and could walk one mile.  He denied being incapacitated or hospitalized.  Activities like driving or prolonged sitting increased pain, and he could no longer garden.  On physical examination, motion of the lumbar spine was painful.  Flexion was to 60 degrees.  Strength, coordination, and endurance were normal.  Repeated movement had no impact.  

No examiner has identified a limitation of motion of the low back less than 30 degrees.  The greatest degree of limitation measured was to 40 degrees, even upon consideration of any actual functional impairment caused by pain, weakness, fatigue, incoordination, or lack of endurance.  There is no objective finding of ankylosis, and the degree of impairment described by the Veteran and noted by doctors is not the functional equivalent of such.

Possible assignment of an extraschedular evaluation has been considered.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Rating Schedule is adequate.  The criteria for evaluation of the back provide higher ratings for greater symptomatology, which is simply not present.  While the criteria for the back do not encompass all spine associated symptoms, the Schedule permits, and the Veteran currently receives, evaluations for separately identified and rated conditions, such as neurological manifestations of the extremities.  38 C.F.R. § 4.71a.  Further consideration of extraschedular evaluation is not required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 20 percent for lumbosacral disc disease is not warranted.

	Sinusitis with Sinus Headaches

Sinusitis is evaluated under a general rating formula applicable to several forms of sinusitis.  The Veteran is currently rated 30 percent disabled, for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A higher, 50 percent evaluation is provided following radical surgery with chronic osteomyelitis, or for near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Code 6510.  

To warrant assignment of the maximum Schedular evaluation, some form of surgery, either a single "radical" operation, or "repeated" lesser surgeries is required.  Lesser levels of evaluation, at 10 and 30 percent, include the same criteria with regard to incapacitating and non-incapacitating episodes of sinusitis, and vary only in how many episodes there are or how long they last.  The criteria are successive.  "Successive" rating criteria means the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  As the medical evidence of record shows no history of any sinus surgeries, corroborated by the Veteran's own statements at examination, the 50 percent evaluation cannot be assigned.

The Board has again considered extraschedular evaluation, but the rating criteria are not inadequate.  The Veteran does not display the symptomatology or require the treatment required for the provided higher evaluations.  He does not complain of manifestations not contemplated by the Schedule.  Further discussion of extraschedular evaluation is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 30 percent for sinusitis with sinus headaches is not warranted.

      Left Epicondylitis

The Veteran's left epicondylitis, or tennis elbow, is rated as 10 percent disabling under Code 5206.  That Code provides evaluations for limitations of motion of the forearm, from the elbow.  As the Veteran is left-handed, as per examiners, the criteria applicable to the major, or dominant, hand are listed.  A 10 percent evaluation is awarded where flexion is limited to 100 degrees.  Limitation to 90 degrees warrants a 20 percent evaluation.  A 30 percent evaluation is assigned for flexion to 70 degrees. If flexion is limited to 55 degrees, a 40 percent rating is assigned.  A maximum 50 percent evaluation is available for limited flexion to 45 degrees.  38 C.F.R. § 4.71a, Code 5206.

VA and private treatment records document reports of ongoing left elbow pain, but do not provide measurements of range of motion.  

The March 2008 VA examiner noted complaints of pain and a lack of endurance.  The pain is constant, and is brought on my physical activity.  On examination, there was no swelling, but the joint was tender.  Flexion was limited to 130 degrees, but extension was normal.  Supination and pronation were to 70 and 60 degrees respectively.  Although repeated movements caused additional pain, there was no measurable increase in the functional impairment.

The Veteran again complained of pain and a lack of endurance in the left elbow at the November 2009 examination.  He would experience flare-ups of pain up to four times a day, causing increased pain, weakness, and limitation of motion.  Flexion was limited to 130 degrees, but extension was full at 0 degrees.  Supination and pronation were each limited to 60 degrees.  Pain, fatigue, and weakness increased with repeated movement, but there was no increase in functional impairment.  

In June 2010, the Veteran complained of left elbow pain, particularly with gripping and lifting.  He had reduced his activity level.  Carrying angle was normal, and there was mild tenderness.  Motion was "unrestricted" from 0 to 140 degrees, though normal motion is to 145 degrees.  Pronation and supination were to 90 degrees.  The joint was stable to stress testing.  Strength and coordination were normal, and there was no indication of fatigue, impairment, or lack of endurance with repeated movement.

In March 2008, the Veteran's limitation of left elbow motion in flexion met the criteria for assignment of a 10 percent evaluation, but no higher.  While use of the elbow increased pain and decreased his endurance, no additional limitation of motion was noted.  His overall disability picture was not the functional equivalent of limitation of flexion to 90 degrees, as was required for the next higher evaluation.  Since that time, the competent and credible medical evidence shows steady improvement of the left elbow.  Flexion is now nearly normal at 140 degrees, and supination and pronation have improved to better than the average normal range, at 90 degrees each.

Other Codes have been considered, but none are applicable or would permit assignment of a higher evaluation.  Extension is not limited (Codes 5207 or 5208), there is no bone damage (Codes 5209 to 5212), and the degree of loss of supination and pronation is not compensable (Code 5213).

Extraschedular evaluation is not appropriate, as the rating criteria are adequate.  They reflect actual symptomatology, and allow for higher evaluation for greater degrees of impairment.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for left epicondylitis is not warranted

	CABG Scar of the Abdomen and Presternum

The criteria for evaluation of scars were amended effective October 23, 2008.  The current criteria apply only to claims filed after that date.  As the Veteran's claim was received in February 2008, the older criteria are applicable.  He has not requested evaluation under the new criteria, and the Board has determined that there is no advantage to him in their application.  Higher evaluations under the new criteria depend on groups of multiple superficial scars; only a single scar is at issue here.  38 C.F.R. § 4.118 (2011).  Therefore, the discussion focuses on the criteria in effect prior to October 23, 2008. 

Prior to October 23, 2008, the criteria for evaluation of scars under DCs 7801, 7802, 7803, and 7804 differentiated between deep and superficial scars, and assigned evaluations based on the area involved, the stability of the scar, and whether the scar was painful and tender.  Examiners note that the Veteran's surgical scar of the abdomen and presternum is superficial.  The scar was measured, at its largest, as 20 cm by 2 cm, for a total area of 40 cm².  The surface of the scar was well healed and stable.  However, multiple doctors have noted the Veteran's complaints of pain associated with the scar.  At times it was painful on examination, and the Veteran reported that he experienced occasional sharp pains in the scar.

Codes 7801 and 7802 are not applicable.  The former is for deep scars, and the latter, for superficial scars, provides a compensable evaluation only for scars in excess of 929 cm².  Code 7803 is applied to unstable scars, where there is frequent loss of the skin covering the scar, for any reason.  No doctor has reported, and the Veteran does not allege, peeling or sloughing of the skin over his scar.  38 C.F.R. § 4.118, Codes 7801 to 7803 (2008).

Code 7804, under which the Veteran is evaluated, assigns a 10 percent rating for superficial scars that are painful on examination.  No higher schedular evaluation is available.  Extraschedular evaluation is not appropriate.  The Schedule contemplates fully the Veteran's reported pain symptoms.  Even if the lack of higher evaluations for superficial scars rendered the Schedule inadequate, the Veteran has never been hospitalized for the scar, and excessive interference with employment is not shown due to the scar.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for a CABG surgical scar of the presternum and upper abdomen is not warranted


ORDER

An evaluation in excess of 20 percent for lumbosacral disc disease is denied.

An evaluation in excess of 30 percent for sinusitis with sinus headaches is denied.

An evaluation in excess of 10 percent for left epicondylitis is denied.

An evaluation in excess of 10 percent for a CABG surgical scar of the presternum and upper abdomen is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


